Case 4:20-cv-00185-RCY-DEM Document 1 Filed 12/02/20 Page 1 of 3 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINA
                                 Newport News Division

GLEN L. WILSON,                             )
                                            )
       Plaintiff                            )
                                            )
 v.                                         )       Civil Action No.
                                            )
THE COLONIAL WILLIAMSBURG                   )
FOUNDATION,                                 )
301 First Sreet                             )
Williamsburg, VA 23185,                     )
                                            )
 Serve:                                     )
                                            )
       Mark P. Hileman                      )
       Registered Agent                     )
       301 First Street                     )
       Williamsburg, VA 23185               )
                                            )
       Defendant.                           )
                                            )

                                         COMPLAINT

       Plaintiff Glen L. Wilson (“Wilson”) brings this action against Defendant The Colonial

Williamsburg Foundation (“Foundation”), and for his complaint in this action states as follows:

       1.      This Court has jurisdiction over this action under 42 U.S.C. § 2000e-5.

       2.      Defendant operates a living history museum that is engaged in commerce in the

historic district in Williamsburg, Virginia, with in excess of 100 employees and those employees

received compensation for in excess of 20 weeks in 2018 and 2019.

       3.      Plaintiff Wilson is a Afro-American male, who began employment as a painter

with Defendant on July 27, 2015.

       4.      On December 5, 2019, Wilson was criminally charged and arrested at a time

during which he was not working for Defendant.
Case 4:20-cv-00185-RCY-DEM Document 1 Filed 12/02/20 Page 2 of 3 PageID# 2




        5.      On December 16, 2019, Defendant suspended Wilson without pay as a result of

his arrest.

        6.      Wilson has not yet been tried for the charges against him.

        7.      A white male by the name of John Jenkins was also arrested and criminally

charged prior to October, 2018.

        8.      Prior to his conviction, John Jenkins was not suspended without pay like Wilson.

        9.      The suspension of Wilson without pay, while not suspending John Jenkins under

identical circumstances, was the result of a decision by the management of Foundation to

discriminate against Wilson because of his race.

        10.     The management of Foundation discharged Wilson despite either knowing

that his discharge would violate legal prohibition on discrimination or being recklessly

indifferent to the violation of that prohibition.

        11.     Wilson has lost compensation as a result of the suspension.

        12.     Wilson filed a charge of employment discrimination with the Equal

Employment Opportunity Commission (“EEOC”) on July 9, 2020, and the EEOC issued a right

to sue letter on September 3, 2020.




                                                    -2-
Case 4:20-cv-00185-RCY-DEM Document 1 Filed 12/02/20 Page 3 of 3 PageID# 3




       WHEREFORE Plaintiff Wilson demands judgment against Foundation for $100,000 in

actual and punitive damages plus prejudgment interest and his reasonable attorney’s fees and

costs incurred in this action.

                                               GLEN L. WILSON
                                               By Counsel



                                               /s/Ernest P. Francis
                                               Ernest P. Francis
                                               VSB#27276
                                               ERNEST P. FRANCIS, LTD.
                                               105 Oronoco Street
                                               Suite 309
                                               Alexandria, VA 22314
                                               (703) 683-8888
                                               Fax (703) 683-8887
                                               E-mail: epfrancis@tristateconsumerlawyer.com

                                               Attorney for Plaintiff

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial as to all issues triable of right by a jury.



                                               /s/Ernest P. Francis
                                               Ernest P. Francis




                                                  -3-
